ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/20/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 01/20/2022 has been entered. Claims 1-20 are pending in this application.

Claim Interpretation
Claim 1 recites the terms “pintle” and “knuckle”. The terms have been interpreted in light of the specification. For example: As seen in Fig.13 of the applicant’s drawing, the “pintle” was considered to be element 62 of a hinge. As seen in Fig.14 of the applicant’s drawing, the “knuckle” was considered to be element 70 of the hinge.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over HAM’027 (US 2011/0305027), and in view of HAM’371 (US 2013/0188371), ADDARIO (US 3,295,714), and CHENG (WO 2016/172924).
Regarding claim 1, HAM’027 discloses a luminaire comprising a housing (12, 16, Fig.8) formed by a first housing portion (12, Fig.8) formed of a polymeric material (as seen in para[0033], since the first housing portion 12 is made of a thermoplastic material, the first housing portion 12 is made of a polymeric material) and a second housing portion (16, Fig.8), 
a light source (26, Fig.8) in the housing, 
a hinge (28, Figs.3-4) pivotably connecting the first housing portion to the second housing portion (as seen in para[0021], the hinge 28 connects the first and second housing portion 12, 16).
HAM’027 fails to disclose the second housing portion formed of a polymeric material, a light-emitting diode (LED) light source, the hinge comprising a plurality of pintles with ends defined by spacers having a larger diameter than the plurality of pintles, wherein the plurality of pintles and the spacers are formed as one-piece with the first housing portion; and a plurality of knuckles formed as one-piece with the second housing portion, wherein each of the plurality of pintles is rotatably received in one of the plurality of knuckles; and a toothed structure on the 
However, HAM’371 discloses a first housing portion (18, Fig.11) formed of a polymeric material (e.g. plastic; see para[0029]), a second housing portion (14, Fig.11) formed of a polymeric material (e.g. plastic; see para[0029]), and a LED light source (44, Fig.11; see para[0032]).
However, ADDARIO discloses a hinge including a plurality of pintles (30, 32, Figs,8-9) with ends defined by spacers (60, 62, Figs.8-9) larger than the plurality of pintles (as seen in Figs.8-9, the first housing portion 14 has the spacers 54, 60, 62 forming notches 64, 66 to receive the knuckles 22, 44 of the second housing portion 12), and a plurality of knuckles (22, 24, Figs.8-9) formed as one-piece with a second housing portion (12, Figs.8-9), and each of the plurality of pintles is rotatably received in one of the plurality of knuckles.
However, CHENG discloses a toothed structure (33, Fig.2) on a first housing portion (1, Fig.2) configured to engage with a mating toothed structure (412, Fig.3) on a support structure (42, Fig.3) to set a desired angle of the housing relative to the support structure.
Therefore, in view of HAM’371, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polymeric material (e.g. plastic) as taught by HAM’371 to the second housing portion of HAM’027 in order to (1) provide non-conductive material and/or (2) provide a shapeable material (e.g. plastic).
Therefore, in view of HAM’371, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED light source as taught by HAM’371 to the light source of HAM’027 in order to provide a light source 
Therefore, in view of ADDARIO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pintles, the spacers, and the knuckles as taught by ADDARIO to the hinge of HAM’027 modified by HAM’371 in order to provide an alternative solution for a hinge to open the housing. One of ordinary skill in the art would have recognized that hinges commonly include general pintles and knuckles.
Therefore, in view of CHENG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tooth structure and the mating tooth structure as taught by CHENG to the first housing portion and the support structure of HAM’027 modified by HAM’371 and ADDARIO in order to adjust the angle of the housing relative to the support structure. One of ordinary skill in the art would have recognized that a general complementary tooth mechanism for rotation between the housing and the support structure/pole is well-known for adjusting the angle of the housing of the streetlight to adjust the angle of the illumination.
Regarding “spacers having a larger diameter than the plurality of pintles”, the term “diameter” implies a circular shape. As seen in Figs.8-9 of ADDARIO, the spacers 60, 62 are larger than the pintles 30, 32, where the spacers 60, 62 appear to have a semi-circular shape. One of ordinary skill in the art would have recognized that the shape of the spacers can be changed to fit the characteristics of the housing. The criticality of the spacers was considered to be the size being larger than the pintles to (1) form notches to receive the knuckles and/or (2) maintain the knuckles within the spacers. Regardless of the shape of the spacers (circular, semi-circular, or 
Regarding “the plurality of pintles and the spacers are formed as one-piece with the first housing portion”, as seen in Figs.8-9 of ADDARIO, the pintles 30, 32 and the spaces 60, 62 were considered to be connected together. However, ADDARIO fails to explicitly disclose whether the pintles and spacers are integrally formed as one-piece or the connected together from two-pieces. In either case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the pintles and the spacers of HAM’027 modified by HAM’371, ADDARIO, and CHENG as one-piece with the first housing portion in order to provide a single body including the first housing portion, the pintles, and the spacers as opposed to multiple separate pieces. 

Regarding claim 2, HAM’027 modified by HAM’371, ADDARIO, and CHENG as discussed above for claim 1 further discloses wherein the plurality of pintles are formed on a back edge of the first housing portion and the plurality of knuckles comprise a plurality of spaced knuckles formed on and extending from a back edge of the second housing portion (as seen in Figs.3-4 of HAM’027, the hinge 28 is on the back edge of the first and second housing portion 12, 16).

Regarding claim 7, HAM’027 further discloses wherein the first housing portion (12, Fig.8) and the second housing portion (16, Fig.8) define a compartment (40, Fig.8) and wherein a sealing structure (46, 48, Fig.8) is formed between the first housing portion and the second housing portion to seal the compartment.

Regarding claim 8, HAM’027 further discloses wherein the sealing structure (46, 48, Fig.8) comprises a channel (48, Fig.8) supported by and formed as one-piece with the first housing portion (12, Fig.8), the channel extending about a periphery of the compartment (40, Fig.8).

Regarding claim 9, HAM’027 further discloses wherein the channel (48, Fig.8) is formed at the distal end of a wall extending from the first housing portion (12, Fig.8).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over HAM’027 (US 2011/0305027) modified by HAM’371 (US 2013/0188371), ADDARIO (US 3,295,714), and CHENG (WO 2016/0172924), and in view of SUZUKI (US 8,471,145).
Regarding claim 3, HAM’027 modified by HAM’371, ADDARIO, and CHENG fails to disclose wherein each of the plurality of pintles comprises an external surface that is formed by a pair of curved surfaces that define a rotational support surface, the pair of curved surfaces being connected by flat surfaces.
However, SUZUKI discloses a pintle (21, Figs.1-2 and 23) includes an external surface formed by a pair of curved surfaces that define a rotational support surface, and the pair of 
Therefore, in view of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curved surfaces and flat surfaces as taught by SUZUKI to the pintles of HAM’027 modified by HAM’371, ADDARIO, and CHENG in order to provide a shape for rotation of the pintle and knuckle of the first and second housing portion.

Regarding claim 4, HAM’027 modified by HAM’371, ADDARIO, CHENG, and SUZUKI as discussed above for claim 3 further discloses wherein each of the plurality of knuckles comprises a sleeve that rotatably receives a corresponding pintle and an opening in the sleeve that communicates an interior of the knuckle with an exterior of the knuckle (as seen in Figs.8-9 of ADDARIO, the knuckles 22, 24 includes an opening to receive the pintles 30, 32).

Regarding claim 5, HAM’027 modified by HAM’371, ADDARIO, CHENG, and SUZUKI as discussed above for claim 4 fails to disclose wherein the opening of each of the plurality of knuckles is dimensioned such that it has a width that is approximately equal to or slightly greater than a distance between the flat surfaces of the plurality of pintles.
However, SUZUKI further discloses a width of a knuckle (45A, 45B, Fig.23) is approximately equal to or slightly greater than the distance between the flat surfaces (25a, Fig.23) of a pintle (21, Figs.1-2 and 23).
Therefore, in view of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a width of the knuckle 

Regarding claim 6, HAM’027 modified by HAM’371, ADDARIO, CHENG, and SUZUKI as discussed above for claim 4 further discloses wherein each of the plurality of pintles is inserted through the opening of a corresponding knuckle (as seen in Fig.4 of ADDARIO, the pintles 30, 32 are inserted through the opening of the knuckles 22, 24).

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HAM’027 (US 2011/0305027) modified by HAM’371 (US 2013/0188371), ADDARIO (US 3,295,714), and CHENG (WO 2016/172924), and in view of  CARTMILL (US 2018/0238505)
Regarding claim 10, HAM’027 further discloses wherein the sealing structure (46, 48, Fig.8) comprises a gasket in the channel (“gasket” was interpreted to be a seal; as seen in Fig.8 and para[0021], the “gasket” was considered to be the seal 46 in the channel 48).
HAM’027 modified by HAM’371, ADDARIO, and CHENG fails to disclose a deformable gasket in the channel.
However, CARTMILL discloses a sealing structure includes a deformable gasket (as seen in para[0029], a gasket 620 can be made of rubber, plastic, or foam).
Therefore, in view of CARTMILL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deformable gasket as taught by CARTMILL to the sealing structure of HAM’027 modified by HAM’371, ADDARIO, and CHENG in order to seal the interior compartment of the housing from water, 

Regarding claim 11, HAM’027 modified by HAM’371, ADDARIO, CHENG, and CARTMILL as discussed above for claim 10 further discloses wherein the deformable gasket comprises a form-in-place soft foam (as seen in para[0029] of CARTMILL, the gasket 320 can be made of foam).

Regarding claim 15, HAM’027 modified by HAM’371, ADDARIO, CHENG, and CARTMILL as discussed above for claim 10 further discloses wherein the sealing structure comprises a sealing member (50, Fig.5 of HAM’027) extending from and formed as one-piece with the second housing portion (16, Fig.8 of HAM’027), and the sealing member extending into the channel (48, Fig.8 of HAM’027) and engaging the deformable gasket (as seen in Fig.8 and para[0021] of HAM’027, the sealing member 50 contacts the gasket 46).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over HAM’027 (US 2011/0305027) modified by HAM’371 (US 2013/0188371), ADDARIO (US 3,295,714), and CHENG (WO 2016/172924), and in view of MULLANEY (US 2013/0292383).
Regarding claim 12, HAM’027 modified by HAM’371, ADDARIO, and CHENG fails to disclose wherein the sealing structure comprises a frame supported in the channel, the frame defining a sealing surface.
However, MULLANEY discloses a sealing structure includes a frame (510, Fig.1) supported in a channel (134, Fig.6), and the frame defining a sealing surface.


Regarding claim 13, HAM’027 modified by HAM’371, ADDARIO, CHENG, and MULLANEY as discussed above for claim 12 fails to disclose wherein the sealing structure comprises a deformable gasket supported by the sealing surface.
However, MULLANEY further discloses the sealing structure includes a deformable gasket (as seen in para[0076], the “deformable gasket” was considered to be a rubber gasket or other type of elastomeric gasket) supported by the sealing surface (510, Fig.1).
Therefore, in view of MULLANEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a deformable gasket as taught by MULLANEY to the sealing structure of HAM’027 modified by HAM’371, ADDARIO, CHENG, and MULLANEY in order to seal the interior compartment of the housing from water, dust, or other environmental debris.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HAM’027 (US 2011/0305027) modified by HAM’371 (US 2013/0188371), ADDARIO (US 3,295,714), CHENG (WO 2016/172924), and MULLANEY (US 2013/0292383), and in view of CARTMILL (US 2018/0238505).
Regarding claim 14, HAM’027 modified by HAM’371, ADDARIO, CHENG, and MULLANEY fails to disclose wherein the deformable gasket comprises a form-in-place soft foam.
However, CARTMILL discloses a deformable gasket includes a foam (as seen in para[0029], a gasket 620 made of foam).
Therefore, in view of CARTMILL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foam as taught by CARTMILL to the sealing structure of HAM’027 modified by HAM’371, ADDARIO, CHENG, and MULLANEY in order to seal the interior compartment of the housing from water, dust, or other environmental debris. One of ordinary skill in the art would have recognized that a deformable gasket (such as foam) is a well-known material for a gasket.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over HAM’027 (US 2011/0305027) modified by HAM’371 (US 2013/0188371), ADDARIO (US 3,295,714), and CHENG (WO 2016/172924), and in view of SUZUKI (US 8,471,145) and CHENG’229 (US 2012/0243229).
Regarding claim 16, HAM’027 further discloses a locking feature (30, Fig.8) for securing the first housing portion (12, Fig.8) to the second housing portion (16, Fig.8).
HAM’027 modified by HAM’371, ADDARIO, and CHENG fails to disclose the locking feature comprising a fastener engaging one of the first housing portion and the second housing portion threadably engageable with a mating connector supported by the other one of the first housing portion and the second housing portion, the one of the first housing portion and the second housing portion comprising at least one pair of spaced projections and the fastener 
However, SUZUKI discloses a locking feature including a fastener (e.g. screw) engaging a first housing portion (20, 22, Fig.1) threadably engageable with a mating connector (42, Fig.1) supported by a second housing portion (40, Fig.1; as seen in col.4, line 59, a fastener [e.g. screw] engages with the first and second housing portion 20, 40).
However, CHENG’229 discloses a spaced projection (46, Fig.13), and a locking member (71, Figs.2 and 13) movable between a first position where the locking member is secured by the spaced projections (as seen in Fig.13, the locking member 71 can be secured by the spaced projection 46) and a second position where the locking member is not secured by the spaced projection.
Therefore, in view of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fastener as taught by SUZUKI to the first and second housing portion of HAM’027 modified by HAM’371, ADDARIO, and CHENG in order to secure the first and second housing portion together.
Therefore, in view of CHENG’229, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spaced projection and the locking member as taught by CHENG’229 to the locking feature of HAM’027 modified by HAM’371, ADDARIO, CHENG, and SUZUKI in order to provide a handle to be used by a user. 
Regarding “pair of spaced projections”, as seen in Fig.13 of CHENG, the locking member 71 is secured between a groove 45 and a single spaced projection 46. One of ordinary 

Regarding dependent claim 17, HAM’027 modified by HAM’371, ADDARIO, CHENG, SUZUKI, and CHENG’229 as discussed above for claim 16 further discloses wherein the mating connector comprises a threaded fitting (as seen in col.4, line 59 of SUZUKI, since the fastener is a screw, the mating connector 42 was considered to be a threaded fitting to receive the fastener).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HAM’027 (US 2011/0305027), and in view of HAM’371 (US 2013/0188371), MULLANEY (US 2013/0292383), and YUAN (US 2016/0187555).
Regarding claim 18, HAM’027 discloses a luminaire comprising a housing (12, 16, Fig.8) formed by a first housing portion (12, Fig.8) formed of a plastic material (as seen in para[0033], the first housing portion 12 is made of a thermoplastic material) and a second housing portion (16, Fig.8), the first housing portion and the second housing portion defining a compartment (40, Fig.8) and wherein a sealing structure (46, 48, Fig.8) is formed between the first housing portion and the second housing portion to seal the compartment; 

a sealing member extending from and formed as one-piece with the other one of the first housing portion and the second housing portion, the sealing structure extending into the channel and engaging the gasket; and 
a light source (26, Fig.8) disposed within the housing.
HAM’027 fails to disclose the second housing portion formed of a plastic material, the sealing structure comprising a frame supported in the channel, the frame defining a sealing surface wherein the sealing surface supports a deformable gasket, an optical waveguide disposed in an opening of the housing, and a plurality of light emitting diodes (LEDs) disposed outside the compartment, wherein the plurality of LEDs is configured to emit light into the optical waveguide.
However, HAM’371 discloses a first housing portion (18, Fig.11) formed of a plastic material (para[0029]), a second housing portion (14, Fig.11) formed of a plastic material (para[0029]), and a plurality of LEDs (44, Fig.11; see para[0032]) a light source (26, Fig.8) disposed within the housing (14, 18, Fig.11) and outside a compartment.
However, MULLANEY discloses a sealing structure includes a frame (510, Fig.1) supported in a channel (134, Fig.6), the frame defining a sealing surface, and the sealing surface supports a deformable gasket (as seen in para[0076], the “deformable gasket” was considered to be a rubber gasket or other type of elastomeric gasket) supported by the sealing surface (510, Fig.1).

Therefore, in view of HAM’371, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plastic material as taught by HAM’371 to the second housing portion of HAM’027 in order to (1) provide non-conductive material and/or (2) provide a shapeable material (e.g. plastic).
Therefore, in view of HAM’371, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LEDs as taught by HAM’371 to the light source of HAM’027 in order to provide a light source having lower power consumption, longer life, smaller footprint, directional capability, and higher durability.
Therefore, in view of MULLANEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frame as taught by MULLANEY to the first housing portion of HAM’027 modified by HAM’371 in order to seal the interior compartment of the housing from water, dust, or other environmental debris.
Therefore, in view of MULLANEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deformable gasket as taught by MULLANEY to the sealing structure of HAM’027 modified by HAM’371 in order to seal the interior compartment of the housing from water, dust, or other environmental debris.
Therefore, in view of YUAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deformable gasket 

Regarding claim 20, HAM’027 modified by HAM’371, MULLANEY, and YUAN as discussed above for claim 18 further discloses wherein the frame is press fit in the channel.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over HAM’027 (US 2011/0305027) modified by HAM’371 (US 2013/0188371), MULLANEY (US 2013/0292383), and YUAN (US 2016/0187555), and in view of CARTMILL (US 2018/0238505). 
Regarding claim 19, HAM’027 modified by HAM’371, MULLANEY, and YUAN discloses wherein the deformable gasket comprises a form-in-place soft foam.
However, CARTMILL discloses a deformable gasket includes a foam (as seen in para[0029], a gasket 620 made of foam).
Therefore, in view of CARTMILL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foam as taught by CARTMILL to the sealing structure of HAM’027 modified by HAM’371, ADDARIO, MULLANEY, and YUAN in order to seal the interior compartment of the housing from water, dust, or other environmental debris. One of ordinary skill in the art would have recognized that a deformable gasket (such as foam) is a well-known material for a gasket.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20100073939, US 20110013397, US 20120162980, US 20110038153, US 20170031085, US 20080002399, US 5803590, US 4796001, US 9435519, US 8770797, and US 5136493 discloses a first housing portion, a second housing portion, and a hinge.










Response to Arguments
Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.

Examiner’s Comment









The applicant is suggested to incorporate a combination of features according to the applicant’s inventions into the independent claim. As of now, the features are separated into separate dependent claims, which were separately addressable with the prior art of record. 
As seen in the applicant’s drawings, the luminaire includes a plurality of different features. For example: The details of the knuckles and pintles on the first housing portion and second housing portion (Figs.13-19), the details of tooth mechanism 52, 53 on the housing and the support structure (Figs.6, 9, and 14), the details of the compartment 92 for electrical components 32, 91 (where the LEDs 22 are outside the compartment 92) including the frame 110, the channel 90, and, the deformable gasket 114 (Figs.20-22), the LEDs 22 in the housing outside the compartment 92, and the details of the fastener 132 inserted into the housing 
The prior art was considered to show the above features individually. However, a comprehensive combination of the support features as discussed above (and as shown in the applicant’s disclosure) would distinguish the applicant’s invention. A reconsideration of the combination of the prior art will be made on any subsequent amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.M.E/Examiner, Art Unit 2875      


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875